                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

PATRICIA SANTORO,                           )
                                            )
      Plaintiff,                            )
                                            )
vs.                                         )   CIVIL ACTION 18-0387-CG-B
                                            )
ROBERT D. AGERTON, et al.,                  )
                                            )
      Defendant.                            )

                                       ORDER



      After due and proper consideration of all portions of this file deemed relevant

to the issue raised, and a de novo determination of those portions of the

Recommendation to which objection is made, the Report and Recommendation of

the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B), and S.D. Ala. GenLR 72,

and dated January 23, 2020, is ADOPTED as the opinion of this Court.

      Accordingly, Defendants’ motions to dismiss Plaintiff’s § 1983 action

pursuant to Rule 12(b)(1) or, in the alternative, under Rule 12(b)(6) for failure to

state a claim (Docs. 30, 37, 42) are hereby GRANTED.

      Having found that Plaintiff’s federal law claims are dismissed, the Court

declines to exercise supplemental jurisdiction over Plaintiff’s remaining state law

claim(s). Plaintiff’s action in this Court against Defendants Margaret Wilson,

Stephanie Brown, and Joe Whitt is DISMISSED.

      DONE and ORDERED this 24th day of March, 2020.

                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE
